DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Rubey does not disclose having two tubes and insert one tube into the other is easier to manufacture.
Examiner respectfully disagrees. Rubey teaches an apparatus for automated assembly of shock detectors with two tubes and insert one tube into the other, also it is well known in the art that use automated assembly machine is easier than not automated assembly machine. Therefore, put Branch’s first fluid and second fluid into two different tubes with different diameters would make it easier to manufacture.
Regarding Applicant’s argument that Branch failed to teach “the first tube sized with an inner bore and a length to set the predetermined level of the acceleration event” because Branch appears to reference fluid viscosities, the distance between fluids, and bore sizes, but fails to disclose that a bore size and a length of the tube is sized to set the predetermined level of impact for activation.
Examiner respectfully disagrees. First, Branch teaches “The impact sensitivity of impact indicator 10 (i.e., the level of impact or acceleration causing fluid 54 to be released and land on or contact fluid 50) may be controlled at least by the bore diameter of internal cavity 40. As the bore size/diameter of cavity 40 is reduced, a higher magnitude of acceleration is generally needed to rupture a meniscus 62 of fluid 54 in contact with an interior surface 64 of tube 30 and release fluid 54.” in paragraph 18. Second, Branch teaches “there are generally two factors that influence fluid 54's response to acceleration--viscosity and surface tension. Viscosity influences a fluid's ability to quickly deform and change shape. Surface tension influences a fluid's affinity and adhesion to itself or an external surface” in paragraph 18, it is well known in the art that the surface tension of fluid 54 in Branch depends on both the bore size/diameter and the length of the bore. Therefore, Branch teaches the first tube (Figs. 2-3, a portion of tube containing fluid 54) sized with an inner bore (Paragraph 18, “The impact sensitivity of impact indicator 10…may be controlled at least by the bore diameter of internal cavity 40”) and a length to set the predetermined level of the acceleration event (Inherent, since Branch teaches in paragraph 18 that surface tension influence fluid 54's response to acceleration, and it is inherent that the surface tension of fluid 54 is set by the length of the first tube).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Branch (U.S. Publication No. 20120312071) in view of Rubey (U.S. Patent No. 4519867).
Regarding claim 1, Branch teaches an impact indicator, comprising: a first tube (Figs. 2-3, a portion of tube containing fluid 54); a second tube (Figs. 2-3, a portion of tube containing fluid 50); a first fluid (Figs. 2-3, 54) disposed within the first tube, the first fluid held within the first tube via capillary action until a predetermined level of an acceleration event is received (Paragraph 17), the first tube (Figs. 2-3, a portion of tube containing fluid 54) sized with an inner bore (Paragraph 18, “The impact sensitivity of impact indicator 10…may be controlled at least by the bore diameter of internal cavity 40”) and a length to set the predetermined level of the acceleration event (Inherent, since Branch teaches in paragraph 18 that surface tension influence fluid 54's response to acceleration, and it is inherent that the surface tension of fluid 54 is set by the length of the first tube); and a second fluid (Figs. 2-3, 50) disposed within the second tube, the second fluid being miscible with the first fluid, the second fluid held within the second tube via capillary action, the second fluid spaced apart from the first fluid by at least one plug (Figs. 2-3, separating fluid 58 acting as a plug); and wherein responsive to receiving the predetermined level of the acceleration event, at least a portion of the first fluid exits the first tube and mixes into the second fluid to create a change in color of the second fluid to provide a visual indication of the acceleration event (Paragraph 17).
Branch is silent about wherein at least a portion of the first tube is disposed within the second tube.
Rubey teaches wherein at least a portion of the first tube (Fig.19, 41) is disposed within the second tube (Fig.19, 91, also as shown in Fig.19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put Branch’s first fluid and second fluid into two different tubes with different diameters because it would make it easier to manufacture as taught by Rubey.
Regrading claim 2, the combination of Branch and Rubey teaches all the features of claim 1 as outlined above, Branch further teaches wherein the first fluid comprises a color different than a color of the second fluid in a non-activated state of the impact indicator (Paragraph 17).
Regrading claim 3, the combination of Branch and Rubey teaches all the features of claim 1 as outlined above, Branch further teaches wherein the at least one plug comprises at least one gas plug (Paragraph 17).
Regrading claim 4, the combination of Branch and Rubey teaches all the features of claim 1 as outlined above, Rubey further teaches wherein the at least one plug comprises a first gas plug disposed within the first tube and a second gas plug disposed within the second tube (As shown in Fig.19, indicator fluid 127 does not fill the entire inner tube 41, top portion of the inner tube 41 is filled with gas, also outer tube 91 is also filled with gas).
Regrading claim 5, the combination of Branch and Rubey teaches all the features of claim 1 as outlined above, Branch further teaches wherein the first fluid comprises a viscosity selected to obtain a desired activation sensitivity for the predetermined level of the acceleration event (Paragraph 12).
Regrading claim 6, the combination of Branch and Rubey teaches all the features of claim 1 as outlined above, Branch further teaches an amount of separation between the first and second fluids and a viscosity of the first fluid are selected to set the predetermined level of the acceleration event (Paragraphs 12 and 23).
Regrading claim 7, the combination of Branch and Rubey teaches all the features of claim 1 as outlined above, Branch further teaches wherein the first and second tubes comprise first and second cylindrical tubes (Paragraph 16). 
Rubey further teaches wherein a length of the second tube (Fig.19, 91) is greater than the length of the first tube (Fig.19, 41).
The combination of Branch and Rubey is silent about the first and second tubes comprise first and second plastic tubes.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use plastic for Branch’s tubes, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, Branch teaches an impact indicator, comprising: the first tube (Figs. 2-3, a portion of tube containing fluid 54) having a first fluid (Figs. 2-3, 54) disposed therein in spaced apart relation to a second fluid (Figs. 2-3, 50) disposed within the second tube (Figs. 2-3, a portion of tube containing fluid 50), wherein the first fluid and the second fluid are held within the respective first and second tubes via capillary action until a predetermined level of an acceleration event is received to cause the first fluid to exit the open end and mix with the second fluid to create a change in color of the second fluid to provide a visual indication of the acceleration event (Paragraph 17), wherein the first tube (Figs. 2-3, a portion of tube containing fluid 54) is sized with an inner bore (Paragraph 18, “The impact sensitivity of impact indicator 10…may be controlled at least by the bore diameter of internal cavity 40”) and a length to set the predetermined level of the acceleration event (Inherent, since Branch teaches in paragraph 18 that surface tension influence fluid 54's response to acceleration, and it is inherent that the surface tension of fluid 54 is set by the length of the first tube); and an adhesive-backed carrier secured to the tube assembly (Paragraph 14).
Branch is silent about a tube assembly having a first tube fixedly secured at least partially within a second tube, the first tube having an open end facing an interior of the second tube.
Rubey teaches a tube assembly having a first tube (Fig.19, 41) fixedly secured at least partially within a second tube (Fig.19, 91), the first tube having an open end facing an interior of the second tube (As shown in Fig.19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put Branch’s first fluid and second fluid into two different tubes with different diameters because it would make it easier to manufacture as taught by Rubey.
Regrading claim 9, the combination of Branch and Rubey teaches all the features of claim 8 as outlined above, Branch further teaches wherein the first fluid comprises a color different than a color of the second fluid in a non-activated state of the impact indicator, and wherein the second fluid is soluble with the first fluid (Paragraph 17).
Regrading claim 10, the combination of Branch and Rubey teaches all the features of claim 8 as outlined above, Branch further teaches wherein the first and second tubes comprise first and second cylindrical tubes (Paragraph 16). 
Rubey further teaches wherein a length of the second tube (Fig.19, 91) is greater than the length of the first tube (Fig.19, 41).
The combination of Branch and Rubey is silent about the first and second tubes comprise first and second plastic tubes.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use plastic for Branch’s tubes, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regrading claim 11, the combination of Branch and Rubey teaches all the features of claim 8 as outlined above, Branch further teaches wherein the first and second fluids are held in spaced apart relation to each other in a non-activated state of the indicator by a gas plug (Paragraph 17 and Figs. 2-3, separating fluid 58 acting as a plug).
Branch is silent about a first gas plug disposed within the first tube and a second gas plug disposed within the second tube.
Rubey teaches a first gas plug disposed within the first tube and a second gas plug disposed within the second tube (As shown in Fig.19, indicator fluid 127 does not fill the entire inner tube 41, top portion of the inner tube 41 is filled with gas, also outer tube 91 is also filled with gas).
Regrading claim 12, the combination of Branch and Rubey teaches all the features of claim 8 as outlined above, Branch further teaches wherein the first fluid comprises a viscosity selected to set the predetermined level of the acceleration event (Paragraph 12).
Regrading claim 13, the combination of Branch and Rubey teaches all the features of claim 8 as outlined above, Branch further teaches wherein an amount of separation between the first and second fluids, and the viscosity of the first fluid are selected to set the predetermined level of the acceleration event (Paragraphs 12 and 23).
Regrading claim 14, the combination of Branch and Rubey teaches all the features of claim 8 as outlined above, Branch further teaches wherein the carrier impedes a view of at least a portion of the first tube containing the first fluid in a non-activated state of the indicator (As shown in Fig.1B).
Regarding claim 15, Branch teaches an impact indicator, comprising: a first tube (Figs. 2-3, a portion of tube containing fluid 54) having first and second ends; a second tube (Figs. 2-3, a portion of tube containing fluid 50) having first and second ends, and wherein the second end of the first tube and the first and second ends of the second tube are sealed (Paragraph 16); wherein a first fluid (Figs. 2-3, 54) is disposed near the second end of the first tube, the first fluid held within the first tube via capillary action until a predetermined level of an acceleration event is received, wherein the length (Inherent, since Branch teaches in paragraph 18 that surface tension influence fluid 54's response to acceleration, and it is inherent that the surface tension of fluid 54 is set by the length of the first tube) and an inner bore of the first tube is sized to set the predetermined level of the acceleration event (Paragraph 18, “The impact sensitivity of impact indicator 10…may be controlled at least by the bore diameter of internal cavity 40”); wherein a second fluid  (Figs. 2-3, 50) is disposed within the second tube spaced apart from the first end of the first tube, the second fluid held within the second tube via capillary action; and wherein responsive to receiving the predetermined level of the acceleration event, at least a portion of the first fluid exits the first end of the first tube and mixes into the second fluid to create a change in color of the second fluid to provide a visual indication of the acceleration event (Paragraph 17).
Branch is silent about the first tube having a length less than a length of the second tube; wherein the first end of the first tube is open and disposed within an interior of the second tube.
Rubey teaches the first tube (Fig.19, 41) having a length less than a length of the second tube (Fig.19, 91); wherein the first end of the first tube is open and disposed within an interior of the second tube (As shown in Fig.19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put Branch’s first fluid and second fluid into two different tubes with different diameters because it would make it easier to manufacture as taught by Rubey.
Regrading claim 16, the combination of Branch and Rubey teaches all the features of claim 15 as outlined above, Branch further teaches wherein the first end of the second tube (Figs. 2-3, a portion of tube containing fluid 50) is disposed in alignment with the second end of the first tube ((Figs. 2-3, a portion of tube containing fluid 54).
Regrading claim 17, the combination of Branch and Rubey teaches all the features of claim 15 as outlined above, Branch further teaches wherein the first and second tubes comprise first and second cylindrical tubes (Paragraph 16). 
Rubey further teaches wherein a length of the second tube (Fig.19, 91) is greater than a length of the first tube (Fig.19, 41).
The combination of Branch and Rubey is silent about the first and second tubes comprise first and second plastic tubes.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use plastic for Branch’s tubes, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regrading claim 18, the combination of Branch and Rubey teaches all the features of claim 15 as outlined above, Branch further teaches wherein the first fluid comprises a color different than a color of the second fluid in a non-activated state of the impact indicator, and wherein the second fluid is soluble with the first fluid (Paragraph 17).
Regrading claim 19, the combination of Branch and Rubey teaches all the features of claim 15 as outlined above, Branch further teaches wherein the first and second fluids are held in spaced apart relation to each other in a non-activated state of the indicator by a gas plug (Paragraph 17 and Figs. 2-3, separating fluid 58 acting as a plug).
Branch is silent about a first gas plug disposed within the first tube and a second gas plug disposed within the second tube.
Rubey teaches a first gas plug disposed within the first tube and a second gas plug disposed within the second tube (As shown in Fig.19, indicator fluid 127 does not fill the entire inner tube 41, top portion of the inner tube 41 is filled with gas, also outer tube 91 is also filled with gas).
Regrading claim 20, the combination of Branch and Rubey teaches all the features of claim 15 as outlined above, Branch further teaches wherein the first fluid comprises a viscosity selected to set the predetermined level of the acceleration event (Paragraph 12).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861